DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schofield et al. (US 2007/0023613 A1) hereinafter referenced as Schofield.

Regarding claim 1, Schofield discloses A method comprising, by a computing system:
accessing image data captured by an image sensor of an optical camera, the optical camera having a filter array including a filter pattern, wherein the filter pattern comprises at least one filter type having a color of interest ([0032]; color of interest is red);
analyzing a portion of the image data based at least in part on the color of interest (76; fig. 3; [0028]), wherein the portion of the image data comprises one or more objects (taillights; [0028]) associated with the color of interest;
determining a shape of the one or more objects associated with the color of interest based at least in part on a color value associated with the color of interest ([0049]; Shape information can be used to determine brake lights by looking for a triad pattern; [0056] Shape information can be used to determine stop signs.); and
classifying the one or more objects based on the determined shape of the one or more objects ([0049], [0056]; Objects are identified using the shape.).

Regarding claim 2, Schofield discloses everything claimed as applied above (see claim 1), in addition, Schofield discloses, wherein the filter array includes one or more filters (40a) responsive to light within a visible spectrum ([0032]; red, green, blue). 

Regarding claim 3, Schofield discloses everything claimed as applied above (see claim 1), in addition, Schofield discloses, wherein the image sensor (14a) includes at least one photosite (38a) corresponding to a wavelength range associated with the color of interest (40a; [0032]; fig. 5). 

Regarding claim 4, Schofield discloses everything claimed as applied above (see claim 1), in addition, Schofield discloses, wherein analyzing the portion of the image data based at least in part on the color of interest comprises analyzing the portion of the image data without utilizing an image signal processor (ISP) (The ISP is defined in the specification as a processor which carries out interpolation processing to achieve a full set of colors for each photosite.  The analyzing in Schofield is simply thresholding of red pixel values at 76; fig. 3). 

Regarding claim 5, Schofield discloses everything claimed as applied above (see claim 1), in addition, Schofield discloses, wherein determining the shape of the one or more objects is based at least in part on whether the color value is greater than a predetermined color threshold value (Red objects are detected by comparing a red pixel intensity to a threshold; [0028]; Further shape determination is based on the object being red; brake light [0049], stop sign [0056]). 

Regarding claim 6, Schofield discloses everything claimed as applied above (see claim 5), in addition, Schofield discloses, wherein the color value comprises an intensity of one or more photosites of the image sensor ([0028]). 

Regarding claim 8, Schofield discloses A system (fig. 3) comprising:
one or more non-transitory computer-readable storage media including instructions ([0031]; Programmed micro-processor inherently includes non-transitory computer-readable storage media including instructions); and
one or more processors (micro-processor; [0031]) coupled to the one or more non-transitory computer-readable storage media, the one or more processors configured to execute the instructions to:
access image data captured by an image sensor of an optical camera, the optical camera having a filter array including a filter pattern, wherein the filter pattern comprises at least one filter type having a color of interest ([0032]; color of interest is red);
analyze a portion of the image data based at least in part on the color of interest (76; fig. 3; [0028]), wherein the portion of the image data comprises one or more objects (taillights; [0028]) associated with the color of interest;
determine a shape of the one or more objects associated with the color of interest based at least in part on a color value associated with the color of interest ([0049]; Shape information can be used to determine brake lights by looking for a triad pattern; [0056] Shape information can be used to determine stop signs.); and
classify the one or more objects based on the determined shape of the one or more objects ([0049], [0056]; Objects are identified using the shape.).

Regarding claim 9, Schofield discloses everything claimed as applied above (see claim 8), in addition, Schofield discloses, wherein the filter array includes one or more filters (40a) responsive to light within a visible spectrum ([0032]; red, green, blue). 

Regarding claim 10, Schofield discloses everything claimed as applied above (see claim 8), in addition, Schofield discloses, wherein the image sensor (14a) includes at least one photosite (38a) corresponding to a wavelength range associated with the color of interest (40a; [0032]; fig. 5). 

Regarding claim 11, Schofield discloses everything claimed as applied above (see claim 8), in addition, Schofield discloses, wherein the portion of the image data is analyzed without utilizing an image signal processor (ISP) (The ISP is defined in 

Regarding claim 12, Schofield discloses everything claimed as applied above (see claim 8), in addition, Schofield discloses, wherein the shape of the one or more objects is determined based at least in part on whether the color value is greater than a predetermined color threshold value (Red objects are detected by comparing a red pixel intensity to a threshold; [0028]; Further shape determination is based on the object being red; brake light [0049], stop sign [0056]). 

Regarding claim 13, Schofield discloses everything claimed as applied above (see claim 12), in addition, Schofield discloses, wherein the color value comprises an intensity of one or more photosites of the image sensor ([0028]). 

Regarding claim 15, Schofield discloses A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a computing system, are configured to cause the one or more processors to ([0031]):
access image data captured by an image sensor of an optical camera, the optical camera having a filter array including a filter pattern, wherein the filter pattern comprises at least one filter type having a color of interest ([0032]; color of interest is red);
analyze a portion of the image data based at least in part on the color of interest (76; fig. 3; [0028]), wherein the portion of the image data comprises one or more objects (taillights; [0028]) associated with the color of interest;
determine a shape of the one or more objects associated with the color of interest based at least in part on a color value associated with the color of interest ([0049]; Shape information can be used to determine brake lights by looking for a triad pattern; [0056] Shape information can be used to determine stop signs.); and
classify the one or more objects based on the determined shape of the one or more objects ([0049], [0056]; Objects are identified using the shape.).

Regarding claim 16, Schofield discloses everything claimed as applied above (see claim 15), in addition, Schofield discloses, wherein the filter array includes one or more filters (40a) responsive to light within a visible spectrum ([0032]; red, green, blue). 

Regarding claim 17, Schofield discloses everything claimed as applied above (see claim 15), in addition, Schofield discloses, wherein the image sensor (14a) includes at least one photosite (38a) corresponding to a wavelength range associated with the color of interest (40a; [0032]; fig. 5). 

Regarding claim 18, Schofield discloses everything claimed as applied above (see claim 15), in addition, Schofield discloses, wherein the shape of the one or more objects is determined based at least in part on whether the color value is greater than a predetermined color threshold value (Red objects are detected by comparing a red pixel intensity to a threshold; [0028]; Further shape determination is based on the object being red; brake light [0049], stop sign [0056]). 

Regarding claim 19, Schofield discloses everything claimed as applied above (see claim 18), in addition, Schofield discloses, wherein the color value comprises an intensity of one or more photosites of the image sensor ([0028]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield in view of Ito et al. (US 2020/0282983 A1) hereinafter referenced as Ito.


Regarding claim 7, Schofield discloses everything claimed as applied above (see claim 1), in addition, Schofield discloses, further comprising…classifying the one or more objects based on the determined shape ([0049], [0056]).
further comprising:
in response to classifying the one or more objects (S10; [0032])…analyzing an additional portion of the image data based at least in part on the classification of the one or more objects (S40), wherein the additional portion of the image data comprises one or more other objects surrounding the one or more objects ([0038], [0040]). 
Schofield teaches detecting if brake lights are present using a shape of red pixels from an imager.  Ito teaches detecting if an object is present using an imager and in response to detecting that an object is present further analyzing a peripheral area to see if an avoidance area exists.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Schofield by applying the technique of Ito to achieve the predictable result of avoiding collisions with a braking car.

	
	
Regarding claim 14, Schofield discloses everything claimed as applied above (see claim 8), in addition, Schofield discloses, wherein the one or more non-transitory computer-readable storage media further comprise instructions that when executed by the one or more processors are configured to…[classify] the one or more objects based on the determined shape ([0049], [0056]).
In a similar field of endeavor, Ito discloses 
in response to classifying the one or more objects (S10; [0032])…analyzing an additional portion of the image data based at least in part on the classification of the one or more objects (S40), wherein the additional portion of the image data comprises one or more other objects surrounding the one or more objects ([0038], [0040]). 
Schofield teaches detecting if brake lights are present using a shape of red pixels from an imager.  Ito teaches detecting if an object is present using an imager and in response to detecting that an object is present further analyzing a peripheral area to see if an avoidance area exists.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Schofield by applying the technique of Ito to achieve the predictable result of avoiding collisions with a braking car.

Regarding claim 20, Schofield discloses everything claimed as applied above (see claim 15), in addition, Schofield discloses, wherein the instructions are further configured to cause the one or more processors to:…[classify] the one or more objects based on the determined shape ([0049], [0056]).
In a similar field of endeavor, Ito discloses 
in response to classifying the one or more objects (S10; [0032])…analyzing an additional portion of the image data based at least in part on the classification of the one or more objects (S40), wherein the additional portion of the image data comprises one or more other objects surrounding the one or more objects ([0038], [0040]). 
Schofield teaches detecting if brake lights are present using a shape of red pixels from an imager.  Ito teaches detecting if an object is present using an imager and in response to detecting that an object is present further analyzing a peripheral area to see .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2019/0318456 A1) teaches using a Bayer filter sensor to detect objects using color information wherein the detection is performed without demosaicing or white balance ([0030], [0038], [0039].

Wu et al. (US 2014/0375821 A1) teaches a filter array such as in fig. 14 including an IR filter.  The IR pixel values are compared to a threshold to determine an object and the shape of the object is then determined (fig. 13).

Eytan et al. (US 2019/0377110 A1) teaches using different spectral ranges in automotive applications to sense red, yellow, and green traffic signals ([0013]).

Frenzel et al. (US 2007/0177014 A1) teaches recognizing traffic signs based on particular color signals from the sensor ([0029]).



Kroekel et al. (US 2016/0080659 A1) teaches detecting traffic signs based on color information ([0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/31/2021